DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 March 2021 has been entered.
Claim Status
Claims 1-5 and 7, as amended 17 February 2021, are currently pending.  Claim 6 is canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Welsh (US 6,102,449).
Regarding claim 1, Welsh discloses an interface assembly (abstract; Figures 1-3).  Welsh suggests that the interface assembly may be used for a transfer line of a gas chromatography interface probe (C1/L41-56; C6/L25-38; C2/L46-56; may be used as a connector for GC to detector, and may be located Claim 1 does not positively recite a heated transfer line as part of the interface assembly, therefore the features of this component do not further limit the claim.  Nevertheless, the reference discloses a transfer line comprising an inner tube (Figures 1-3, capillary tube 10) and an outer tube (Figures 1-3, housing 140).
Welsh discloses a fitting securable to an inner tube (Figure 1-3; body 122, C6/L66-C7/L32; capillary tube 10, C7/L65-C8/L5).
[AltContent: textbox (Flats)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second section)][AltContent: textbox (First section)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    314
    288
    media_image1.png
    Greyscale

The fitting comprising a first section comprising a substantially cylindrical projection (Figures 1-3, body 122, portions 118, 119, and 121 are interpreted as the first section; see annotations of Figure 2 above; C6/L66-C7/L24).  The first section may be in fluid connection to a GC source in use (C1/L41-56; C2/L46-56).
The fitting includes a second section having a larger radius than the first section in at least one direction, the second section being provided with at least one flat (Figures 1-3, body 122, portions 124, 126; C6/L66-C7/L24; see annotations of Figure 2 above).  The second section comprises two flats, diametrically opposed to one another (see annotations of Figure 2 above; claims 3 and 4).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    484
    650
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    314
    288
    media_image1.png
    Greyscale

[AltContent: textbox (Groove on second section which receives the snap ring (end cap))][AltContent: textbox (Snap ring (end cap) within the groove of the second section holds the second section in place against the support 156, which interacts with the flats on the second section, substantially preventing rotation of the second section of the fitting)][AltContent: textbox (Snap ring (end cap))]







Regarding claim 5, Welsh discloses that the fitting may be formed from stainless steel (C8/L66-C9/L6).
Regarding claim 7, Welsh discloses an interface probe that may be used with a gas chromatography system (C6/L25-38).  A transfer line comprises an inner tube (Figures 1-3, capillary tube 10) and an outer tube (Figures 1-3, housing 140), such that the assembly interface as set forth above with respect to claim 1 is secured to the inner tube (Figure 1-3; body 122, C6/L66-C7/L32; capillary tube 10, C7/L65-C8/L5) and the end cap is securable to the outer tube (Figure 1; snap ring 170, C9/L7-19; securable to housing 140 via body 122, support 156, biasing member 154, and retainer 172; see additional annotations and citations above).  Welsh suggests that the interface probe comprising the transfer line and connector assembly may be utilized for transferring fluid from a gas chromatography column to a detector, wherein the interface probe may be heated (C1/L39-56; GC systems utilize ovens to heat columns and connectors to detectors; C2/L46-C3/L6, intended for high temperature environments; C6/L25-38) 
Claim Rejections - 35 USC § 102/103
Claim 2 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Welsh (US 6,102,449), as applied to the claims above. 
Regarding claim 2, Welsh discloses all of the claim limitations as set forth above.  Given that the claim is an open-type, “comprising” claim, the phrase “only one line of symmetry” does not explicitly 
Alternatively, if claim 2 is interpreted as limiting the second section to having one line of symmetry and no other lines of symmetry (as may be the case in a second section having only one flat section, instead of two flat sections), such a modification would be obvious.  Since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to modify the second section of Welsh to have only one flat section, as opposed to two diametrically opposed flat sections, since such a modification would have involved a mere change in configuration of shape.  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, one having ordinary skill in the art at the time of the invention would have been motivated to select a shape for the second section of the cylindrical fitting that corresponds with available tooling options and other component parts aligning with the second section.
Response to Arguments
Applicant's arguments filed 17 February 2021 have been fully considered but they are not persuasive.
Applicant argues that the snap ring of Welsh does not “slidably receive the ‘second section’ of the GC fitting, which comprises the at least one flat,” because the snap ring does not contain an aperture in the sense claimed.  Applicant argues that the snap ring sits in circumferential groove and there is thus, intentionally, no sliding of the snap ring relative to the second section.  
This argument is not persuasive as it is not commensurate with the scope of the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Claim 1 is directed to an interface assembly, does not positively recite any of the other interacting components (inner tube, outer tube, heated transfer line, etc.) and does not require any further sliding or movement of the GC end cap relative to the GC fitting beyond the fitting being slidably received by the end cap. 
The second section includes a groove that corresponds to the diameter of the aperture of the snap ring; thus, the aperture is shaped to substantially correspond to the second section of the fitting.  While the instant specification may have a different structure and relationship contemplated for the second section of the GC fitting and the end cap than taught by Welsh, the current claim language is quite broad.  The terms “shaped to substantially correspond to the second section of the GC fitting” only require that the aperture be shaped to correspond to at least a part of the second section of the GC fitting.  There is no requirement in the claims that the end cap or aperture completely encompass or fully correspond to the entirety of the second section, as applicant’s arguments seem to suggest.
Applicant argues that the snap ring does not slidably receive the second section so as to constrain the GC fitting to linear movement with respect to the GC end cap and to substantially prevent rotation of the GC fitting relative to the GC end cap.  Applicant argues that the snap ring would be free to rotate within the groove; there would be no prevention of any rotation.
With respect to the recited function of the GC fitting being substantially constrained to linear movement with respect to the GC end cap, Figure 1 of Welsh shows the alignment of the GC fitting and end cap.  This alignment, in combination with the support elements, would substantially prevent any movement with respect to the GC fitting and end cap.  Applicant’s specification states that linear movement will occur due to thermal expansion of the inner tube as it is heated between various temperatures.  While the claim may require that while in use, the GC fitting is limited to linear 
Further, as shown in the annotated figures above, the snap ring within the groove of the second section holds the second section in place against the support 156, which interacts with the flats on the second section, substantially preventing rotation of the second section of the fitting relative to the end cap.  In addition, one of ordinary skill in the art would appreciate that the friction created between the snap ring and the support 156 as a result of the installation of the second fitting and biasing member 154 into the assembly would substantially prevent rotation of the snap ring within the groove.  There is simply no expectation that the snap ring would be freely rotating within the groove upon installation into the full assembly (i.e. when in use).  
Applicant is encouraged to consider more specific structural limitations to describe the GC fitting and end cap to differentiate over the prior art.  For example, applicant may consider positive recitations of the heated transfer line and specify the structural relationship of the outer tube and the GC end cap (i.e. how the end cap secures to the outer tube).  Alternatively, applicant may consider further defining the aperture of the GC end cap, such as that it also contains at least one flat to correspond to the at least one flat of the second section of the GC fitting.  While this latter suggestion is not supported verbatim through the text of the specification, it is implicitly suggested through [0078]-[0079] and Figures 4A and 5-6.  Applicant is invited to contact examiner for an interview to discuss potential claim amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777